      Case 3:19-cv-00042-JLB Document 50 Filed 12/16/20 PageID.731 Page 1 of 18



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KEYVAN NASSIRI MOTLAGH, et al.,                     Case No.: 19-cv-00042-JLB
12                                     Plaintiffs,
                                                         ORDER ON MOTION FOR
13   v.                                                  SETTLEMENT APPROVAL
14   MACY’S CORPORATE SERVICES,
     INC., et al.,
15
                                     Defendants.
16
                                                         [ECF No. 41]
17
18         Before the Court is a Motion for Settlement Approval filed by Plaintiff Keyvan
19   Nassiri Motlagh, as guardian ad litem for Plaintiff Mahindokht Sanei Khansari, an
20   incompetent individual. (ECF No. 41.) Having considered Plaintiff Motlagh’s unopposed
21   motion and the statements of counsel and Plaintiff Motlagh at the motion hearing, and for
22   the reasons set forth below, the Court GRANTS the Motion for Settlement Approval.
23                                    I.    BACKGROUND
24         This case arises from an escalator incident involving Plaintiffs Motlagh and
25   Khansari at a Macy’s department store in 2016. Plaintiffs allege that on June 17, 2016,
26   they “fell on an escalator” while shopping at Macy’s and suffered and continue to suffer
27   “serious injuries to their persons.” (ECF No. 1-2 at 9.) On June 1, 2018, Plaintiffs filed a
28   complaint in San Diego Superior Court asserting general negligence and premises liability

                                                     1
                                                                                     19-cv-00042-JLB
      Case 3:19-cv-00042-JLB Document 50 Filed 12/16/20 PageID.732 Page 2 of 18



 1   causes of action against Macy’s Corporate Services, Inc., Macy’s Retail Holding, Inc.,
 2   Macy’s West Stores, Inc. (“Macy’s”) and Schindler Elevator Corporation (“SEC”). (Id. at
 3   4, 8–9.) On January 8, 2019, Defendant SEC removed the case to the Southern District of
 4   California pursuant to 28 U.S.C. § 1441(b), removal based on diversity of citizenship.
 5   (ECF No. 1 ¶ 4.)
 6         On February 12, 2019, the Court held a telephonic, counsel-only Case Management
 7   Conference (“CMC”). (ECF No. 11.) At the CMC, Plaintiffs’ counsel informed the Court
 8   that Plaintiff Khansari was living in Iran and would be unable to fly to California to attend
 9   the March 4, 2019 Early Neutral Evaluation Conference (“ENE”) due to her age and
10   dementia. Notice of Plaintiff Khansari’s dementia prompted the Court to raise concerns
11   regarding Plaintiff Khansari’s ability to adequately represent herself in the matter and
12   whether a guardian ad litem was necessary.
13         On February 24, 2019, the parties filed a joint motion to excuse the attendance of
14   Plaintiff Khansari at the ENE. (ECF No. 17.) In the joint motion, Plaintiffs provided that
15   Plaintiff Khansari’s physician had advised her to refrain from flying long distances due to
16   her “various medical conditions.” (Id. at 2.) A physician’s note attached to the joint motion
17   stated that Plaintiff Khansari was 91 years old and suffering from mild Bulbar Palsy. (ECF
18   No. 17-1 at 2.) The Court granted the joint motion and excused Plaintiff Khansari from
19   appearing at the ENE. (ECF No. 20.)
20         At the ENE on March 4, 2019, the Court again raised concerns regarding Plaintiff
21   Khansari’s ability to prosecute the case and whether a guardian ad litem needed to be
22   appointed before Plaintiff Khansari could enter into any settlement agreement. The case
23   settled shortly after the ENE on March 20, 2019. (ECF No. 23.) In their Notice of
24   Settlement, the parties agreed that Court approval of the Plaintiff Khansari’s settlement
25   pursuant to Civil Local Rule 17.1 was necessary “in light of the circumstances . . . and the
26   issues raised by the Court and all parties concerning competency.” (Id. at 2.)
27         After a few procedural missteps, Plaintiff Motlagh moved to appoint herself as
28   guardian ad litem for Plaintiff Khansari on June 19, 2020. (ECF No. 38.) In her declaration

                                                   2
                                                                                      19-cv-00042-JLB
      Case 3:19-cv-00042-JLB Document 50 Filed 12/16/20 PageID.733 Page 3 of 18



 1   in support of the motion, Plaintiff Motlagh declared that Plaintiff Khansari had “been
 2   having multiple health issues for years, including OCD and dementia.” (ECF No. 38-1
 3   ¶ 2.) Plaintiff Motlagh further declared that she was the only one of her siblings able to
 4   care for Plaintiff Khansari and had power of attorney for her in Iran. (Id. ¶¶ 3–5.) On July
 5   7, 2020, the Honorable John A. Houston granted the motion and appointed Plaintiff
 6   Motlagh as guardian ad litem for Plaintiff Khansari. (ECF No. 39.)
 7         On August 12, 2020, the Court issued a briefing schedule for Plaintiffs to file a
 8   motion for settlement approval pursuant to Civil Local Rule 17.1. (ECF No. 40.) On
 9   August 27, 2020, Plaintiff Motlagh filed the instant motion. (ECF No. 41.) No defendant
10   filed an opposition to the motion by the September 4, 2020 response deadline. On October
11   2, 2020, Plaintiff Motlagh filed supplemental papers in support of the instant motion. (ECF
12   Nos. 43; 43-1.)
13         On October 21, 2020, Judge Houston approved the parties’ consent to Magistrate
14   Judge Jill L. Burkhardt’s jurisdiction to conduct all further proceedings and order entry of
15   final judgment. (ECF No. 46.)
16         On December 8, 2020, the Court held a telephonic hearing regarding the instant
17   motion. (ECF No. 49.) Plaintiffs’ counsel, Shahbaz Rahbari, and Plaintiff Motlagh, in her
18   capacity as guardian ad litem for Plaintiff Khansari, appeared at the hearing. (Id.)
19                                 II.    LEGAL STANDARDS
20         District courts have a special duty to protect the interests of litigants who are minors
21   or incompetent. See Fed. R. Civ. P. 17(c) (requiring that a district court “appoint a guardian
22   ad litem—or issue another appropriate order—to protect a minor or incompetent person
23   who is unrepresented in an action”). In keeping with this duty, this District’s Civil Local
24   Rules provide that “[n]o action by or on behalf of a minor or incompetent will be settled,
25   compromised, voluntarily discontinued, dismissed or terminated without court order or
26   judgment.” CivLR 17.1(a).
27         In the context of proposed settlements in cases with minor plaintiffs, the Ninth
28   Circuit has instructed district courts to “conduct [their] own inquiry to determine whether

                                                   3
                                                                                     19-cv-00042-JLB
      Case 3:19-cv-00042-JLB Document 50 Filed 12/16/20 PageID.734 Page 4 of 18



 1   the settlement serves the best interests of the minor.” Robidoux v. Rosengren, 638 F.3d
 2   1177, 1181 (9th Cir. 2011) (quoting Dacanay v. Mendoza, 573 F.2d 1075, 1080 (9th Cir.
 3   1978)); see also Salmeron v. United States, 724 F.2d 1357, 1363 (9th Cir. 1983) (“[A] court
 4   must independently investigate and evaluate any compromise or settlement of a minor’s
 5   claims to assure itself that the minor’s interests are protected.”). Under Robidoux, a district
 6   court’s settlement review is limited to whether the net amount distributed to the minor is
 7   fair and reasonable, considering the facts of the case, the minor’s specific claim, and
 8   recovery in similar cases. 638 F.3d at 1181–82. Robidoux instructs that courts should not
 9   evaluate the fairness of the recovery by comparing the minor’s proportion of the total
10   settlement to the amounts designated for co-plaintiffs or counsel. Id. at 1182. The parties’
11   proposed settlement should be approved “[s]o long as the net recovery to each minor
12   plaintiff is fair and reasonable in light of their claims and average recovery in similar
13   cases.” Id. District courts have extended the Robidoux inquiry to cases involving the
14   approval of an incompetent plaintiff’s settlement.          E.g., Banuelos v. City of San
15   Bernardino, Case No. EDCV 13-736-GW(DTBx), 2018 WL 6131190 (C.D. Cal. Apr. 26,
16   2018); Mugglebee v. Allstate Ins. Co., Case No.: 14-CV-2474 JLS (JMA), 2018 WL
17   1410718 (S.D. Cal. Mar. 21, 2018); Smith v. City of Stockton, 185 F. Supp. 3d 1242 (E.D.
18   Cal. 2016).
19         The Robidoux court expressly limited its holding to cases involving the settlement
20   of federal claims and did “not express a view on the proper approach for a federal court to
21   use when sitting in diversity and approving the settlement of . . . state law claims.” 638
22   F.3d at 1179 n.2.     Nevertheless, some district courts have applied Robidoux when
23   evaluating the settlement of a minor’s state law claims. Mitchell v. Riverstone Residential
24   Grp., No. Civ. S–11–2202 LKK/CKD, 2013 WL 1680641, at *1 (E.D. Cal. Apr. 17, 2013)
25   (collecting cases). Others have either found Robidoux inapplicable when evaluating the
26   settlement of a minor’s state law claims or have “plac[ed] more weight” on state law
27   standards while also “consider[ing] the guidance provided Robidoux.” Id. at *2; accord
28   Doe v. Lincoln Mil. Prop. Mgmt. LP, Case No.: 3:20-cv-00224-GPC-AHG, 2020 WL

                                                    4
                                                                                      19-cv-00042-JLB
      Case 3:19-cv-00042-JLB Document 50 Filed 12/16/20 PageID.735 Page 5 of 18



 1   5587488, at *4 (S.D. Cal. Sept. 18, 2020), adopted by 2020 WL 5810168 (S.D. Cal. Sept.
 2   30, 2020).
 3         Like Ninth Circuit precedent, California law requires court approval of an
 4   incompetent plaintiff’s settlement, and the California Probate Code provides the applicable
 5   statutory scheme. See Cal. Prob. Code §§ 3600 et seq. Courts applying California law
 6   must “evaluate the reasonableness of the settlement and determine whether the compromise
 7   is in the best interests of the minor [or incompetent].” A.M.L. v. Cernaianu, LA CV12-
 8   06082 JAK (RZx), 2014 WL 12588992, at *3 (C.D. Cal. Apr. 1, 2014); see also Cal. Prob.
 9   Code § 3600(a). In contrast with Robidoux, however, a court applying California law must
10   approve any reasonable expenses, costs, and attorney’s fees to be paid from the settlement.
11   Compare Cal. Prob. Code § 3601(a), with Robidoux, 638 F.3d at 1181 (“[T]he district
12   court’s special duty . . . requires only that the district court consider whether the net
13   recovery to the minor plaintiff is fair and reasonable, without regard to . . . what they have
14   agreed to pay plaintiffs’ counsel.”).
15         Here, the Court is sitting in diversity, and Plaintiff Khansari’s general negligence
16   and premises liability causes of action are brought solely pursuant to California law. (ECF
17   Nos. 1 ¶¶ 4–5; 1-2 at 8–9.) Because all of Plaintiff Khansari’s claims arise under state law,
18   the Court will apply California law to its analysis. However, the Court finds persuasive
19   the line of cases in this District that apply California law when approving the settlement of
20   a minor’s or incompetent’s state law claims but also consider the guidance in Robidoux,
21   “insofar as it provides a framework for evaluating the reasonableness and fairness of a
22   [minor’s or incompetent’s] settlement.” Lobaton v. City of San Diego, Case No.: 3:15-cv-
23   1416-GPC-DHB, 2017 WL 2610038, at *2 (S.D. Cal. June 16, 2017); see also Lincoln Mil.
24   Prop. Mgmt. LP, 2020 WL 5587488, at *4 (“Because the substantive claims in this case
25   are governed by California law, the Court will review the settlement with an eye towards
26   the state standard, which focuses on the ‘best interests of the minor.’ However, to ensure
27   that all potentially relevant factors are considered, the Court will also apply the Robidoux
28   standard . . . .”); Napier v. San Diego County, Case No.: 3:15-cv-00581-CAB-(KSC), 2017

                                                   5
                                                                                     19-cv-00042-JLB
      Case 3:19-cv-00042-JLB Document 50 Filed 12/16/20 PageID.736 Page 6 of 18



 1   WL 5759803, at *2 (S.D. Cal. Nov. 28, 2017) (applying “California law and focus[ing] on
 2   whether ‘the compromise is sufficient to provide for the minor’s injuries, care and
 3   treatment” while also “consider[ing] the guidelines set forth in Robidoux . . . .”). In any
 4   event, as discussed below, the Court finds that the proposed settlement, as modified during
 5   the hearing, satisfies both Ninth Circuit and California standards. See also Lincoln Military
 6   Prop. Mgmt. LP, Case No.: 3:20-cv-00224-GPC-AHG, 2020 WL 5810168, at *3 (“District
 7   courts disagree as to whether the Robidoux standard applies to proposed settlements of
 8   state law claims, but the Court need not decide whether Robidoux controls if the settlement
 9   meets both federal and state standards.”).
10                                       III.   DISCUSSION
11   A.    The Settlement Agreement and Net Settlement Amount
12         To facilitate the Court’s review of the Plaintiff Khansari’s settlement, the Court
13   requested that the Motion for Settlement Approval include a California Petition to Approve
14   Compromise of Disputed Claim or Pending Action or Disposition of Proceeds of Judgment
15   for Minor or Person with a Disability (“MC-350”). To the instant motion, Plaintiff Motlagh
16   attached a completed MC-350, which provides that Defendants will pay Plaintiff Khansari
17   a gross settlement amount of $12,500, with $10,000 from Defendant Macy’s and $2,500
18   from Defendant SEC. (ECF No. 41-1 ¶ 11.) Plaintiff Khansari will receive the $12,500
19   award as a lump sum, less a $1,413.72 lien owed to Medicare. (Id. ¶¶ 11(c), 13(b)(3); see
20   also ECF No. 42-1 at 2.) The Settlement Agreement executed between Plaintiff Motlagh,
21   as guardian ad litem for Plaintiff Khansari, and Defendants matches the representations set
22   forth in the MC-350. (See ECF No. 41-5 ¶¶ 3(a), 4.1, 4.6.) In consideration for the $12,500
23   award, Plaintiff Khansari agrees to a general release all claims against Defendants relating
24   to the subject incident. (Id. ¶ 4.1.)
25         The MC-350 further provides that attorney’s fees and expenses will be subtracted
26   from the gross settlement amount. For his services, Mr. Rahbari initially requested
27   $5,038.47 in fees and $547.81 in costs. (ECF No. 41-1 ¶ 14(a).) However, during the
28   hearing and as further explained below, Mr. Rahbari orally amended his request to a 40%

                                                   6
                                                                                    19-cv-00042-JLB
         Case 3:19-cv-00042-JLB Document 50 Filed 12/16/20 PageID.737 Page 7 of 18



 1   fee award, or $5,000 in fees. Therefore, after subtracting $5,547.81 in fees and costs from
 2   the gross settlement, Plaintiff Khansari’s net settlement equals $6,952.19.
 3           Considering the facts of this case, the Court finds that the settlement is fair and
 4   reasonable and serves in Plaintiff Khansari’s best interests. First, the settlement allows for
 5   the certain recovery as opposed to the uncertainty of continued litigation. Although this
 6   holds true with most settlements, here, the risks to Plaintiff Khansari of proceeding with
 7   the case were not insignificant. As earlier noted by the Court during the CMC, there were
 8   a number of complexities that would have made Plaintiff Khansari’s prosecution of the
 9   case increasingly difficult. For one, proving that any Defendant was liable for her injuries,
10   even assuming that an escalator malfunction had caused her fall, posed a large hurdle. As
11   to damages, Plaintiff Khansari has returned 1 indefinitely to Tehran, Iran and would have
12   been unable to travel to California for an independent medical examination or to be
13   deposed because of her age and health. Additionally, Plaintiffs attributed a progression in
14   Plaintiff Khansari’s dementia to the fall, but none of her medical records causally tied the
15   fall to an acceleration in dementia.
16           Plaintiff Motlagh acknowledged these and additional uncertainties in her declaration
17   in the support of the instant motion, stating:
18
             [B]ased upon the complexities of this case . . . the proposed and/or received
19           [settlement] amounts are reasonable.
20
                     The various and complex issues . . . include the following: a) medical
21           examinations and treatments received by me, but mainly my mother, b)
22           expenses paid for . . . these services by MediCal and Medicare, c) issue of
             liability, d) risks and costs involved in proceeding with this matter, e) us
23           traveling to and residing in Tehran, Iran, f) inability/complexity of my mother
24           flying/returning to Southern California, g) my understanding that my mother’s
             medical providers did not relate the subject incident to the various
25
26
27
     1
           Plaintiff Motlagh’s declaration in support of her Motion for Guardian Ad Litem
     provides that she took Plaintiff Khansari to their residence in Tehran, Iran, in September
28   2018. (ECF No. 38-1 ¶ 2.)

                                                      7
                                                                                     19-cv-00042-JLB
      Case 3:19-cv-00042-JLB Document 50 Filed 12/16/20 PageID.738 Page 8 of 18



 1         examinations and treatments that she otherwise received, mainly in
           connection with her mental health issues and OCD . . . and h) various experts
 2
           required to properly litigate this matter.
 3
 4   (ECF No. 41-2 ¶¶ 5–6.) Plaintiff Motlagh specified that, other than the medical records
 5   from Plaintiff Khansari’s emergency room visit immediately after the fall and one follow-
 6   up appointment with her primary care physician, no other medical records “relate[d] any
 7   of the injuries to the subject incident.” (Id. ¶ 7.) Plaintiff Motlagh also acknowledged that
 8   it would be difficult to connect Plaintiff’s Khansari’s current medical issues to the fall
 9   because “Medicare ha[d] not related any of [Plaintiff Khansari’s] current medical issues to
10   [the] incident” or “request[ed] reimbursement of any such expenses advanced,” other than
11   for the emergency room visit and one follow-up appointment with her primary care
12   physician. (Id. ¶¶ 7–8; see also ECF No. 42-1 at 5–7.) Given the obstacles Plaintiff
13   Khansari faced in proving both liability and damages and the risks, uncertainties, and costs
14   inherent in any prolonged litigation, the Court finds that settlement is in Plaintiff
15   Khansari’s best interests.
16         Additionally, the Court finds that Plaintiff’s Khansari’s $6,952.19 net award is fair
17   and reasonable considering the documented injuries she sustained from the incident. The
18   MC-350 provides that while riding on the escalator, Plaintiff Khansari fell backwards onto
19   Plaintiff Motlagh. (ECF No. 41-1 ¶ 6.) As a result, Plaintiff Khansari sustained minor
20   physical injuries (lacerations, abrasions, and contusions) and suffered pains in her nose,
21   back, shoulder, and legs; shortness of breath; and a headache. (Id. ¶ 7.) Emergency room
22   x-rays of Plaintiff Khansari’s chest, legs, and pelvis “showed no evidence of facture,” and
23   CT scans “were negative for intercranial hemorrhage, facture, and hydrocephalus.” (Id.
24   ¶ 8.) Medical records attached to the instant motion provide that Plaintiff Khansari visited
25   her primary care physician a week after the fall for a follow-up visit. Dr. Roozchehr Safi
26   reported that Plaintiff Khansari “fell off escalator at Macy’s last week, had no loc, was seen
27   at ER, had normal head and cervical spine CT scans, also had xrays from chest, lumbar
28   spine, pelvis, rt knee and left tibia with no fx, got a laceration on left leg, declined sutures,

                                                     8
                                                                                        19-cv-00042-JLB
       Case 3:19-cv-00042-JLB Document 50 Filed 12/16/20 PageID.739 Page 9 of 18



 1   area is tender, no oozing.” (ECF No. 42-1 at 10.) Dr. Safi further reported that the
 2   laceration on her leg was superficial, “almost 10 cm in diameter . . . with granulation tissue”
 3   with no discharge, and there was no tenderness on her cervical/thoracic and lumbar spine.
 4   (Id. at 12.) For her leg pain, Dr. Safi prescribed Plaintiff Khansari with 50 mg of Tramadol
 5   Hcl to take once a day for thirty days with no refills. (Id.) Medical records from subsequent
 6   appointments with Dr. Safi on August 5, 31, September 23, and November 16, 2016, do
 7   not provide that Plaintiff Khansari sustained any lasting physical injuries from the fall.
 8   (See id. at 17–28.)
 9         As instructed by Robidoux, the Court has compared Plaintiff Khansari’s $6,952.19
10   net award with recoveries in similar cases. After an extensive search, the Court cannot find
11   any case in California, this circuit, or even other circuits that closely resembles the factual
12   scenario presented here—that is, injuries sustained by a minor or incompetent plaintiff after
13   falling on an escalator. And for her part, Plaintiff Motlagh has not directed the Court to
14   any similar cases. The Court, however, has reviewed other personal injury cases where the
15   plaintiffs’ physical injuries were non-serve. The $6,952.19 net award here is reasonable
16   considering the court-approved settlements in these cases. See, e.g., M.W. v. Safeway, Inc.,
17   CASE NO. 2:18-cv-01404-BAT, 2019 WL 4511927 (W.D. Wash. Sept. 19, 2019) (finding
18   fair and reasonable a $5,024.77 net settlement for the personal injury claims of a minor
19   plaintiff who was struck in the head by shopping carts and the minor suffered headaches
20   after the incident but no physician opined “that the shopping cart blow caused headaches
21   beyond the immediate time of the incident”); Progressive N. Ins. Grp. v. Perry, Case No.:
22   3:17-cv-00725-MMD-WGC, 2018 WL 5114137 (D. Nev. Oct. 19, 2018) (finding fair and
23   reasonable an $8,685.50 general damages settlement for the personal injury claims of a
24   minor plaintiff involved in a car accident where the minor was discharged from the hospital
25   without any recommended follow-up care); Leon v. United States, Case No. 1:09-cv-00439
26   JLT, 2011 WL 13239534 (E.D. Cal. Mar. 29, 2011) (finding fair and reasonable an $8,500
27   net settlement for the personal injury claims of a minor plaintiff involved in a car accident
28   ///

                                                    9
                                                                                      19-cv-00042-JLB
     Case 3:19-cv-00042-JLB Document 50 Filed 12/16/20 PageID.740 Page 10 of 18



 1   where the minor’s injuries included a bruised forehead and temporary post-traumatic stress
 2   disorder).
 3         Finally, to the extent California law requires the Court to assess the fairness of
 4   Plaintiff Khansari’s net settlement award by comparing it to Plaintiff Motlagh’s, the Court
 5   recognizes that Plaintiff’s Khansari net award is less than Plaintiff Motlagh’s. See, e.g.,
 6   Lincoln Mil. Prop. Mgmt. LP, 2020 WL 5587488, at *5 (applying California law and
 7   acknowledging the differences between the minor plaintiff’s settlement award and the
 8   settlement awards of the adult plaintiffs). The settlement agreement executed between
 9   Plaintiff Motlagh and Defendants is not before the Court, but the MC-350 and Plaintiff
10   Motlagh’s declaration provide that Defendants settled with her for $42,500. (ECF Nos.
11   41-1 ¶ 12; 41-2 ¶ 3.) The MC-350 further provides that Mr. Rahbari received $21,973.09
12   in attorney’s fees and costs from the $42,500 gross settlement, leaving Plaintiff Motlagh
13   with a net award of $20,526.91. (ECF No. 41-1 ¶ 18(c).) Although Plaintiff Motlagh
14   received a considerably greater net award, the difference between the net awards fairly
15   reflects the fact that Plaintiff Khansari’s physical injuries from the incident were less severe
16   than Plaintiff Motlagh’s. In her declaration in support of her Motion for Guardian Ad
17   Litem, Plaintiff Motlagh provides that she suffered more serious injuries from the fall,
18   including “fractures and disc bulges in [her] lumbar spine,” from which she “still suffer[s]
19   . . . extreme pain and discomfort.” (ECF No. 38-1 ¶ 4.) Considering the severity of Plaintiff
20   Khansari’s physical injuries as set forth in the MC-350 and the medical records before the
21   Court, the Court finds the $6,952.19 net settlement award fair and reasonable when
22   compared to Plaintiff Motlagh’s.
23         Based on the foregoing, the Court finds that the settlement is in the best interests of
24   Plaintiff Khansari and the $6,952.19 net award is fair and reasonable.
25   B.    Attorney’s Fees and Costs
26         1.     Legal Standard
27         In addition to approving the incompetent plaintiff’s settlement itself, courts applying
28   California law must also approve any attorney’s fees and costs to be paid from the

                                                    10
                                                                                       19-cv-00042-JLB
     Case 3:19-cv-00042-JLB Document 50 Filed 12/16/20 PageID.741 Page 11 of 18



 1   settlement award. Cal. Prob. Code § 3601; Cal. R. Ct. 7.955(a)(1). The California Rules
 2   of Court direct that attorney’s fees for settling an incompetent’s claims are assessed by “a
 3   reasonable fee standard.” Cal. R. Ct. 7955(a)(1). The Rules provide courts with an
 4   unexhaustive list of factors to consider when determining the reasonableness of a fee
 5   request, including, inter alia:
 6      • The amount of the fee in proportion to the value of the services performed;
 7      • The novelty and difficulty of the questions involved and skills required;
 8      • The amount involved and the results obtained;
 9      • The nature and length of the professional relationship between the attorney and the
10         representation of the minor or the person with a disability;
11      • The experience, reputation, and ability of the attorney performing the legal services;
12      • The time and labor required;
13      • Whether the fee is fixed, hourly, or contingent; and
14      • If the fee is contingent, the risk of loss borne by the attorney, the amount of costs
15         advanced by the attorney, and the delay in payment of fees and reimbursement of
16         costs paid by the attorney.
17   Cal. R. Ct. 7.955(b). Any motion for approval of an incompetent’s settlement that includes
18   a request for fees must be supported by a declaration from the requesting attorney that
19   addresses the relevant Rule 7.955(b) factors. Cal. R. Ct. 7.955(c).
20         In instances where a contingency fee is requested, courts in this District and other
21   Ninth Circuit districts have followed a California presumption that a contingency fee award
22   of 25% is reasonable for the representation of a minor plaintiff and any greater percentage
23   requires a showing of good cause and extraordinary services. E.g., S.A.C. v. County of San
24   Diego, Case No.: 17-cv-01893-LAB-BLM, at 2020 WL 6559139, *4 (S.D. Cal. Nov. 9,
25   2020); Lincoln Mil. Prop. Mgmt. LP, 2020 WL 5587488, at *6; DeRuyver v. Omni La
26   Costa Resort & Spa, LLC, Case No.: 3:17-cv-0516-H-AGS, 2020 WL 563551, at *2 (S.D.
27   Cal. Feb. 4, 2020); R.N. v. United States, Case No.: 3:17-cv-1583-L-BGS, 2019 WL
28   6724338, at *3 (S.D. Cal. Dec. 11, 2019), adopted by 17-cv-1583-L-BGS, ECF No. 46

                                                  11
                                                                                   19-cv-00042-JLB
      Case 3:19-cv-00042-JLB Document 50 Filed 12/16/20 PageID.742 Page 12 of 18



 1   (S.D. Cal. Jan. 6, 2020); see also Mitchell, 2013 WL 1680641, at *2 (“It has been the
 2   practice in the Eastern District of California to consider 25% of the recovery as the
 3   benchmark for attorney fees in contingency cases for minors, subject to a showing of good
 4   cause to exceed that rate.”). Courts, however, must also “give consideration to the terms
 5   of any representation agreement made between the attorney and the representative of the
 6   minor or person with a disability and must evaluate the agreement based on the facts and
 7   circumstances existing at the time the agreement was made.” Cal. R. Ct. 7.955(a)(2).
 8           2.   Discussion
 9         In the MC-350, Plaintiffs’ counsel, Mr. Rahbari, requests $5,038.47 in fees for
10   representing Plaintiff Khansari. (ECF No. 41-1 ¶ 14(a).) In his declaration, Mr. Rahbari
11   provides the following in support of his fee request: He agreed to represent Plaintiffs on a
12   contingency basis with “no assurance that [Plaintiffs] would be able to recover any funds
13   relating to the incident.” (ECF No. 41-3 ¶ 3.) During his first meeting with Plaintiffs, he
14   advised them of the “nature and difficulties of these types of cases . . . including the issue
15   of liability.” (Id. ¶ 4.) At this first meeting, Plaintiff Khansari appeared “alert and oriented
16   and seemed to understand[] [their] discussion[].” (Id. ¶ 3.)
17         Throughout the four years that Mr. Rahbari represented Plaintiffs, his office was “in
18   constant communication[]” with Plaintiffs, and “[o]n a few occasions, [he] personally
19   visited them at their residence.” (Id. ¶ 6.) Mr. Rahbari also communicated and met with
20   members of Plaintiffs’ family. (Id. ¶ 10.) Legal services provided by Mr. Rahbari include
21   obtaining and reviewing various medical records, submitting a demand package to
22   Defendant Macy’s, filing the instant case in San Diego Superior Court, serving and
23   responding to discovery requests, preparing for and attending the ENE, filing the Motion
24   for Guardian Ad Litem, and filing the instant motion and related documents. (Id. ¶¶ 7–11.)
25   During the hearing, Mr. Rahbari spoke to his legal experience and informed the Court that
26   his practice has focused almost exclusively on plaintiff-side personal injury cases in his
27   eighteen years as a practicing attorney.
28   ///

                                                    12
                                                                                       19-cv-00042-JLB
         Case 3:19-cv-00042-JLB Document 50 Filed 12/16/20 PageID.743 Page 13 of 18



 1            Per the Fee Agreement executed between Plaintiff Khansari and Mr. Rahbari, Mr.
 2   Rahbari is entitled to 40% of any gross recovery obtained for Plaintiffs after a lawsuit is
 3   filed and 45% “if the matter proceeds to within 30 days of the time of the trial date.” (ECF
 4   No. 41-5 ¶ 4.) Although this case settled before proceeding within 30 days of trial, 2 Mr.
 5   Rahbari declares that, per the Fee Agreement, his office is entitled to 45% of Plaintiff
 6   Khansari’s $12,500 gross recovery, or $5,625. (ECF No. 41-3 ¶ 12.) Mr. Rahbari further
 7   declares that he agreed to a discount of $586.53,3 and thus, requests $5,038.47 in fees, or
 8   40.3% of the $12,500 gross recovery. (Id.) During the hearing, the Court brought to Mr.
 9   Rahbari’s attention that his request for a 45% fee award was not in line with the Fee
10   Agreement, as the case did not proceed within 30 days of trial. Mr. Rahbari agreed that
11   the 45% request in the MC-350 and his declaration was an oversight and orally amended
12   his request to 40% or any other percentage the Court found reasonable.
13            Considering the relevant factors set forth in California Rule of Court 7.955(b), Mr.
14   Rahbari’s declaration, and Mr. Rahbari’s statements during the hearing, the Court finds
15   that a 40% contingency fee is reasonable and warranted. Mr. Rahbari is an experienced
16   personal injury attorney who has represented Plaintiffs in this matter since 2016. As
17   described above, the path to recovery in this case was uncertain and filled with several
18   challenges, and therefore, the risk of loss borne to Mr. Rahbari was not insignificant.
19   Although a 40% fee is above California’s 25% presumptive limit, good cause exists for the
20   15% increase, as Plaintiff Khansari’s dementia necessitated more work than Mr. Rahbari
21
22
23   2
            No trial date was ever set in this case, and the last date set by the Scheduling Order
24   was the January 13, 2020 Pretrial Conference. (ECF No. 12 ¶ 16.) The parties filed a
     Notice of Settlement on March 20, 2019, well before the Pretrial Conference. (ECF No.
25
     23 at 2.) Therefore, as case did not proceed within 30 days of trial, Mr. Rahbari is owed a
26   40% contingency fee per the Fee Agreement.
27
     3
            Mr. Rahbari’s declaration states that he advanced costs in the amount of $547.21
     (ECF No. 41-3 ¶ 12), whereas the MC-350 provides for costs in the amount of $547.81
28   (ECF No. 41-1 ¶ 6). The Court’s analysis uses the amount provided in the MC-350.

                                                   13
                                                                                     19-cv-00042-JLB
      Case 3:19-cv-00042-JLB Document 50 Filed 12/16/20 PageID.744 Page 14 of 18



 1   could have originally anticipated. Mr. Rahbari explained at the hearing, and provides in
 2   his declaration, that Plaintiff Khansari did not show any indication of mental decline and
 3   appeared competent when he first met and agreed to represent her in 2016. Additionally,
 4   at that time, both Plaintiffs were residing in California. By the time the case settled in
 5   2019, Plaintiff Khansari had not only relocated to Iran, but her dementia had progressed to
 6   the point where she could not longer adequately represent herself in this matter. Plaintiff
 7   Khansari’s mental decline necessitated that Mr. Rahbari prepare a motion for appointment
 8   of a guardian ad litem and the instant motion for settlement approval. The $5,000 fee
 9   requested by Mr. Rahbari is a modest amount given the services he provided Plaintiff
10   Khansari over the past four years and the unanticipated motion practice required to finalize
11   the case.
12         And, as instructed by California Rule of Court 7.9559(a)(2), the Court has
13   considered the Fee Agreement executed between Mr. Rahbari and Plaintiff Khansari and
14   evaluated it “based on the facts and circumstances existing at the time the [it] was made.”
15   Because Plaintiff Khansari was seemingly competent when she agreed to the 40%
16   contingency fee, the Court finds that the Fee Agreement is fair and lends to the
17   reasonableness of Mr. Rahbari’s fee request.
18         Lastly, Mr. Rahbari requests $547.81 in costs advanced from obtaining Ms.
19   Khansari’s medical records, serving process, and mailing discovery requests and
20   responses. (ECF No. 41-1 ¶ 14(b).) Mr. Rahbari declares that his office has not “charged
21   for any incidental costs, such as copying of medical and other records.” (ECF No. 41-3
22   ¶ 12.) At the hearing, Mr. Rahbari informed the Court that he equally apportioned service
23   of process and discovery fees between Plaintiff Khansari and Plaintiff Motlagh. The Court
24   finds Mr. Rahbari’s requested costs reasonable.
25         For the foregoing reasons, the Court finds Mr. Rahbari’s request for $5,000 in
26   attorney’s fees and $547.81 in costs reasonable and approves their deduction from Plaintiff
27   Khansari’s gross settlement award.
28   ///

                                                  14
                                                                                   19-cv-00042-JLB
      Case 3:19-cv-00042-JLB Document 50 Filed 12/16/20 PageID.745 Page 15 of 18



 1   C.    Method of Disbursement
 2         1.     Legal Standard
 3         This District’s Civil Local Rules require that any money recovered by an
 4   incompetent who resides in California be disbursed in accordance with the California
 5   Probate Code, regardless of whether the incompetent’s claims arise under state or federal
 6   law. CivLR 17.1(b)(1). The Civil Local Rules otherwise require that any money recovered
 7   by an incompetent who does not reside in California be disbursed in accordance with the
 8   Civil Local Rules, which set forth several acceptable distribution methods similar to the
 9   California Probate Code’s. CivLR 17.1(b)(2)–(4).
10         The California Probate Code provides a variety of acceptable disbursement methods
11   for an incompetent’s settlement funds. See Cal. Prob. Code §§ 3600 et seq. One such
12   statutorily-approved method is disbursement of the settlement funds directly to the
13   appointed conservator of the incompetent’s estate. Cal. Prob. Code § 3611(a). Should a
14   party request this disbursement method, the Civil Local Rules provide that “a certified copy
15   of the guardianship letters and a state court certificate must be filed with the clerk prior to
16   any distribution to the guardian unless otherwise ordered by the court.” CivLR 17.1(b)(2).
17   Another statutorily-approved method is disbursement of the settlement funds on any
18   conditions that the court in its discretion determines to be in the best interests of the
19   incompetent, if the funds do not exceed $20,000. Cal. Prob. Code § 3611(d).
20         2.     Discussion
21         Here, the MC-350 indicates that, although a conservator of Plaintiff Khansari’s
22   estate has yet to be appointed, the net settlement award will be paid directly to a
23   conservator. (ECF No. 41-1 ¶ 19(b)(1).) This proposed method of disbursement is
24   acceptable, as it is permitted by California Probate Code § 3611(a) and the Civil Local
25   Rules. However, pursuant to Civil Local Rule 17.1(b)(2), the Court could not distribute
26   any funds until a conservatorship action is filed and approved by a state court and a copy
27   of the necessary documents are filed with the Court.
28   ///

                                                   15
                                                                                      19-cv-00042-JLB
     Case 3:19-cv-00042-JLB Document 50 Filed 12/16/20 PageID.746 Page 16 of 18



 1         During the hearing, Mr. Rahbari confirmed that a conservatorship of Plaintiff
 2   Khansari’s estate had not yet been established by a state court. Mr. Rahbari, however,
 3   informed the Court that he erred in checking the box on the MC-350 that the settlement
 4   funds would be distributed to a conservator, and Plaintiffs did not intend to create a
 5   conservatorship of Plaintiff Khansari’s estate.     Instead, Plaintiffs desire to have the
 6   settlement funds distributed directly to the guardian ad litem, Plaintiff Motlagh, a method
 7   not specifically provided for under the California Probate Code or the Civil Local Rules.
 8   However, pursuant to § 3611(d) of the California Probate Code, a court could, in its
 9   discretion, distribute funds to an incompetent’s guardian ad litem if (1) the settlement does
10   not exceed $20,000 and (2) distribution in that manner is in the best interests of the
11   incompetent.
12         Here, Plaintiff Khansari’s $12,500 settlement award is less than $20,000, so the
13   Court may distribute the funds directly to Plaintiff Motlagh for Plaintiff Khansari’s benefit
14   if the Court determines that doing so would be in Plaintiff Khansari’s best interests. As
15   mentioned above, Plaintiff Motlagh is the daughter of Plaintiff Khansari. In her declaration
16   in support of her Motion for Guardian Ad Litem, Plaintiff Motlagh provides that she has
17   been her mother’s primary caretaker since September 2018, when she took her mother to
18   their residence in Tehran, Iran to properly care for her. (ECF No. 38-1 ¶ 2.) Although
19   Plaintiff Khansari has three other children, Plaintiff Motlagh is the only member of their
20   immediate family able to provide the “constant and continuous care” Plaintiff Khansari
21   requires. (Id. ¶¶ 3–4.) Moreover, Plaintiff Motlagh has power of attorney for Plaintiff
22   Khansari in Iran and handles all her finances. (Id. ¶ 5.) At the hearing, Plaintiff Motlagh
23   further spoke to the care she provides for her mother and informed the Court that she
24   needed to hire a live-in caregiver to help her take care of her mother.
25         In light of the foregoing, the Court determines that it is in Plaintiff Khansari’s best
26   interests that her settlement funds be directly distributed to Plaintiff Motlagh. Disbursing
27   the funds directly to Plaintiff Motlagh is the most practical method of disbursement here,
28   as Plaintiff Motlagh already handles Plaintiff Khansari’s finances as her attorney-in-fact in

                                                  16
                                                                                    19-cv-00042-JLB
      Case 3:19-cv-00042-JLB Document 50 Filed 12/16/20 PageID.747 Page 17 of 18



 1   Iran and is her sole familial caretaker. Thus, pursuant to § 3611(d) of the California Probate
 2   Code, the Court exercises its discretion and approves of the disbursement of Plaintiff
 3   Khansari’s settlement funds directly to Plaintiff Motlagh to use solely for Plaintiff
 4   Khansari’s benefit.
 5                                     IV.    CONCLUSION
 6         For the foregoing reasons, the Court GRANTS the Motion for Settlement Approval
 7   (ECF No. 41) and ORDERS as follows:
 8         1.     No later than December 30, 2020, Defendant SEC shall disburse its portion
 9   of Plaintiff Khansari’s settlement award ($2,500) to Plaintiffs’ counsel. Defendant Macys
10   has already disbursed its portion of Plaintiff Khansari’s settlement award ($10,000) to
11   Plaintiffs’ counsel. (ECF No. 41-3 ¶ 17.)
12         2.     From Plaintiff Khansari’s $12,500 gross settlement award, Plaintiffs’ counsel
13   may deduct $5,000 for attorney’s fees and $547.81 for costs.
14         3.     Pursuant to California Probate Code § 3611(d), Plaintiffs’ counsel shall
15   distribute Plaintiff’s Khansari’s $6,952.19 net settlement award directly to Plaintiff
16   Motlagh to use solely for Plaintiff Khansari’s benefit.
17         4.     A Joint Motion for Dismissal shall be electronically filed on or before
18   January 27, 2021.
19         5.     If a Joint Motion for Dismissal is not filed on or before January 27, 2021,
20   then a telephonic, counsel-only Settlement Disposition Conference shall be held on
21   January 29, 2021, at 1:45 PM before Magistrate Judge Jill L. Burkhardt. For purposes of
22   the Conference, all participating counsel shall call the Court’s teleconference line at
23   (877) 873-8018 and use access code 9930765.
24   ///
25   ///
26   ///
27   ///
28   ///

                                                   17
                                                                                     19-cv-00042-JLB
     Case 3:19-cv-00042-JLB Document 50 Filed 12/16/20 PageID.748 Page 18 of 18



 1         5.    If a Joint Motion for Dismissal is filed on or before January 27, 2021, then
 2   the Settlement Disposition Conference shall be vacated without further court order.
 3   Dated: December 15, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                18
                                                                                  19-cv-00042-JLB
